Citation Nr: 0820265	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased schedular rating for 
residuals of a fracture of the right distal tibia, currently 
rated as 20 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right distal tibia on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to service connection for degenerative 
arthritis of the right hip, to include as secondary to 
service-connected residuals of a fracture of the right distal 
tibia.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a fracture of the right distal tibia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the RO.  The veteran testified at a 
hearing at the RO in May 2006.  By way of correspondence 
dated in March 2008, the veteran withdrew the issue of 
entitlement to a higher disability rating for service-
connected adjustment disorder with depressed mood.  As such, 
the Board finds this matter is no longer in appellate status.

The issue of a higher rating for the veteran's service-
connected residuals of a fracture of the right distal tibia 
on an extra-schedular basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability of residuals 
of a fracture of the right distal tibia is manifested by 
minimal to moderate limitation of motion of the veteran's 
right ankle with some tenderness on palpation, and mild pain 
on motion.

2.  There is no competent medical evidence indicating the 
veteran's degenerative arthritis of the right hip manifested 
in the one-year presumptive period following discharge from 
active duty service or is due to his service in the military 
or any service-connected disability.

3.  There is no competent medical evidence indicating that 
the veteran has a current right knee disability, as opposed 
to mere pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular disability 
rating in excess of 20 percent for residuals of a fracture of 
the right distal tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5262 (2007).

2.  The criteria for entitlement to service connection for 
degenerative arthritis of the right hip, to include as 
secondary to the veteran's service-connected residuals of a 
fracture of the right distal tibia, have not been met, nor 
may degenerative arthritis of the right hip be presumed to 
have been incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

3.  The criteria for entitlement to service connection for a 
right knee disability, to include as secondary to the 
veteran's service-connected residuals of a fracture of the 
right distal tibia, have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In October 2004 and January 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

Complete notice was not provided until after the rating 
decision on appeal was issued as the veteran did not receive 
notice until January 2007 of the information and evidence 
necessary to establish an effective date in the event service 
connection or an increased rating was granted.  However, the 
veteran was not prejudiced from this timing error because the 
denial of the claims in this appeal renders moot any question 
as to the appropriate effective date to be assigned.  

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal held that if 
error is identified as to any of the four notice elements, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App 37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error, as the veteran was clearly 
notified of the rating criteria for rating ankle and knee 
disabilities in the October 2005 statement of the case.  
Additionally, the Board finds that the essential fairness of 
the adjudication process was not affected by this error as 
the January 2007 supplemental statement of the case 
readjudicated the increased rating claim after the October 
2005 statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, VA treatment records, 
and appropriate VA medical examinations.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims.



Analysis

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's residuals of a fracture of the right distal 
tibia have been rated by the RO under Diagnostic Codes 5010 
and 5262.

Diagnostic Code 5010 dictates that arthritis due to trauma is 
to be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Diagnostic 
Code 5003 states that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5262 states that malunion of the tibia and/or 
fibula with slight knee or ankle disability warrants a 10 
percent disability rating; malunion of the tibia and/or 
fibula with moderate knee or ankle disability warrants a 20 
percent disability rating; and malunion of the tibia and/or 
fibula with marked knee or ankle disability warrants a 30 
percent disability rating.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262.  

The relevant evidence of record includes a November 2004 VA 
examination report which noted that the veteran complained of 
pain in his right ankle when he had to stand for more than an 
hour or two and sometimes pain at night which kept him awake.  
On physical examination, the veteran had a normal gait and 
did not use an assistive device.  His right ankle was not 
swollen, warm, or tender, but it did have trace crepitus.  
The veteran had 25 painless degrees of flexion, extension, 
inversion and eversion.  There was no limitation upon 
repeated motion.  The right knee was normal on examination 
except for very minor limitation of flexion with no evidence 
of pain on motion.  X-ray images showed early degenerative 
changes in the right ankle, but the right knee was normal.  

A September 2005 VA examination report shows that the 
veteran's ankle was painful on motion.  

A November 2006 VA examination report shows that the veteran 
reported pain in his right ankle on standing for long 
periods.  On examination, the veteran was not using any 
crutches, brace or cane.  On range of motion, the veteran had 
mild subchrondal pain at the end of motion.  Five repeated 
range of motion movements of the right ankle only showed 
minimal increase in pain on motion with no change in the 
range of motion.  There was no increase in weakness or 
fatigue and only mild increase in lack of endurance.  There 
was no evidence of swelling, heat, redness or instability or 
weakness.  There was tenderness.  No functional limitation 
was noted with standing or walking.  There was no evidence of 
ankylosis.  There was minimal limitation to range of motion 
of the right ankle.  Specifically, dorsiflexion was to 18 
degrees, plantar flexion was to 40 degrees, supination was to 
28 degrees, and pronation was to 10 degrees.  There was no 
evidence of varus or valgus angulation of the os calcis.  The 
veteran's right knee was normal on examination and normal on 
x-ray.  The examiner noted that the veteran's right distal 
tibia fracture had healed well with mild posttraumatic 
changes of the right ankle.

In summary, the competent medical evidence of record shows 
mild limitation of motion of the veteran's right ankle with 
some tenderness on palpation, and mild pain on motion.  All 
current VA examination reports show a normal right knee on 
examination.  The November 2006 VA examiner stated the 
veteran had no functional limitation on standing or walking 
and that his right tibia fracture had healed well with only 
mild posttraumatic changes of the right ankle.  In short, the 
Board finds that the veteran's residuals of a fracture of the 
tibia are currently manifested by no more than moderate 
disability.  As such, the Board finds that a disability 
rating in excess of 20 percent is not warranted under the 
provisions of Diagnostic Code 5262.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the residuals of 
the veteran's fracture of the right distal tibia, but finds 
that no higher rating is assignable.  The above-noted 
examination findings reflect that there has been no ankylosis 
of the right ankle; thus, rating this disability under 
Diagnostic Codes 5270 or 5272 for right ankle or 
subastragalar or tarsal joint ankylosis is not appropriate.  
Also, VA x-ray findings do not show malunion of os calcis or 
astragalus, or astragalectomy, rendering evaluation of the 
disability under Diagnostic Codes 5273 or 5274 inapposite.
As a final point, the Board notes that the veteran's 
contentions regarding the impact of the right ankle 
disability on his employment are addressed in the remand, 
below.  In this regard, the Board notes that the rating 
schedule is intended to represent the average impairment in 
civilian earning capacity resulting from service-connected 
disabilities, and the degrees of disability specified are 
generally considered adequate to compensate for the impact of 
the disability on employment in proportion to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 
(2007).  Hence, allegations as to the impact on employability 
specific to this veteran are appropriately considered in 
adjudicating the matter of a higher rating on an extra-
schedular basis.
Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation, which 
was amended in October 2006, permits service connection not 
only for disability caused by service-connected disability, 
but for the degree of disability resulting from aggravation 
to a nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Degenerative Arthritis, Right Hip

The November 2004 VA examination report shows that the 
veteran's right hip was normal on examination, except for 
pain on internal rotation and slight degenerative joint 
disease by x-ray, although it was noted that the left hip 
showed greater degenerative changes than the right hip.  The 
examiner noted that by history, once the veteran's right 
ankle starts to ache, he probably favors it and this is 
probably what makes his right hip and knee ache, as both were 
normal on examination.

An October 2005 VA addendum from the November 2004 VA 
examiner indicates that both of the veteran's hips had a 
trace of degenerative joint disease, left worse than right.  
The examiner noted the degenerative joint disease of the hip 
reflected in the x-ray images, but indicated that the hip was 
normal on examination and that the amount of degenerative 
joint disease that the veteran had in his bilateral hips was 
normal for a person his age.  As such, the examiner opined 
that there was no relationship between the veteran's right 
hip degenerative joint disease and his service-connected 
right ankle disability.

Finally, the November 2006 VA examination report shows a 
normal examination for the right hip.  The examiner opined 
that the pain in the right hip was not related to the 
veteran's service-connected right ankle fracture.  The 
examiner noted that the  right hip degenerative joint disease 
was not related to the service-connected right ankle fracture 
as he attributed the veteran's right hip degenerative joint 
disease to the normal aging process.

In summary, there are two medical opinions, based upon a 
claims file review, which state that the veteran's right hip 
degenerative joint disease is not related to his service-
connected right ankle disability and no contrary opinions of 
record.  As such, the Board finds that entitlement to service 
connection for degenerative joint disease of the right hip is 
not warranted on a secondary service connection basis.

As for entitlement to service connection for degenerative 
joint disease of the right hip on a direct service connection 
basis, the Board finds that there is no evidence of in-
service complaints or diagnoses of right hip disability.  In 
fact, the veteran's May 1967 separation examination report 
shows that the veteran's back and lower extremities were 
normal on clinical examination.  Moreover, there is no 
competent medical evidence of record etiologically relating 
the veteran's current hip disability to his period of active 
duty service.  As such, the Board finds that entitlement to 
service connection for a right hip disability is not 
warranted on a direct service connection basis.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 


Right Knee

The relevant evidence of record includes a November 2004 VA 
examination report which shows that the veteran's right knee 
was normal on examination and x-ray.  As explained above, the 
examiner noted that the veteran provided a history of his 
right knee and hip aching when his right ankle ached.

The October 2005 addendum written by the November 2004 VA 
examiner explained that the veteran's knee was normal on 
examination and x-ray and that it was the examiner's opinion 
that the veteran's right knee had no residual effects because 
of the right ankle fracture.

A November 2006 VA examination report shows a normal 
examination of the right knee and normal x-ray images of the 
veteran's right knee.  The examiner opined that the pain the 
veteran feels in his right knee is not related to the 
service-connected right ankle disability.

The Board acknowledges the veteran's complaints of right knee 
pain; however, repeated examination has failed to reveal any 
underlying pathology to account for the pain.  Pain in and of 
itself is not a disability for purposes of VA compensation.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board finds that the veteran does not 
have a current right knee disability for VA compensation 
purposes.  It therefore follows that entitlement to service 
connection for a right knee disability is not warranted.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  Again, however, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Conclusion

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher schedular rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A schedular rating in excess of 20 percent for residuals of a 
fracture of the right distal tibia is denied.

Service connection for degenerative arthritis of the right 
hip, to include as secondary to service-connected residuals 
of a fracture of the right distal tibia, is denied.

Service connection for a right knee disability, to include as 
secondary to service-connected residuals of a fracture of the 
right distal tibia, is denied.


REMAND

The Board's review of the claims file reveals that additional 
AMC/RO development on the matter of a higher rating for 
residuals of a fracture of the right distal tibia is 
warranted on an extra-schedular basis.
The veteran has reported that he has a Masters Degree in 
Photography and worked as a professional photographer.  He 
informed VA that his salary as a photographer was $55,000 a 
year and that because of his service-connected ankle 
disability, he had to quit working as a photographer (which 
required him to stand for long periods) and work as a truck 
driver, earning only $25,000 a year.  As such, the veteran 
argues that his disability has resulted in a marked 
interference with his employment.
Based on the occupational effects of this disability claimed 
by the veteran, the Board finds that specific consideration 
of whether the procedures for assignment of a higher rating 
on an extra-schedular basis are invoked is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007) (authorizing the assignment of an 
extra-schedular rating, pursuant to specially prescribed 
procedures, where the disability is so exceptional or 
unusual-due to such factors as marked interference with 
employment or frequent periods of hospitalization-to render 
the regular schedular criteria for rating the disability 
inadequate).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  
Accordingly, the case is REMANDED for the following action:
1.  The AMC/RO should send the veteran a 
letter requesting objective documentation 
(such as tax records) of the decrease in 
his income since changing employment from 
a professional photographer to a truck 
driver.

2.  If, and only if, the veteran submits 
documentation substantiating his 
allegation that his income was 
substantially reduced when he quit 
working as a photographer and became a 
truck driver, the AMC/RO should arrange 
for a VA examination to determine if the 
veteran's service-connected ankle 
disability alone renders him unable to 
work as a professional photographer.  The 
examiner must review the claims file in 
connection with the examination and 
provide a rationale for all opinions 
expressed.

3.  After conducting any additional 
development deemed necessary, the AMC/RO 
must refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for the veteran's service- 
connected residuals of a fracture of the 
right distal tibia.  See 38 C.F.R. § 
3.321(b) (2007).

4.  Thereafter, following any additional 
development that may be indicated, the 
AMC/RO should adjududicate the claim for 
an extraschedular rating for the 
veteran's residuals of a fracture of the 
right distal tibia.  If any part of this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


